NO. 12-05-00286-CR
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


ROBERT ALLEN BLAGBURN,                       §     APPEAL FROM THE 173RD
APPELLANT

V.                                                                         §     JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                        §     HENDERSON COUNTY, TEXAS





MEMORANDUM OPINION 
PER CURIAM
            On September 15, 2005, Appellant filed a notice of appeal from an order signed on
August 29, 2005 denying Appellant’s motion for DNA testing.  On September 7, 2005, after
considering Appellant’s objections to the August 29 order, the trial court vacated the order Appellant
sought to appeal.  Accordingly, we dismiss this appeal as moot.
Opinion delivered September 30, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.






(DO NOT PUBLISH)